329 F.2d 320
Anderson HOLLIDAY, Appellant,v.Anthony J. CELEBREZZE, Secretary of Health, Education andWelfare, Appellee.
No. 21128.
United States Court of Appeals Fifth Circuit.
March 31, 1964, Rehearing Denied April 16, 1964.

Arthur Cobb, Baton Rouge, La., for appellant.
Gene S. Palmisano, Asst. U.S. Atty., New Orleans, La., Louis C. LaCour, U.S. Atty., for appellee.
Before CAMERON and BELL, Circuit Judges, and INGRAHAM, District judge.1
PER CURIAM:


1
Appellant ought to establish a period of disability, and to obtain disability benefits under Title II of the Social Security Act.  42 U.S.C.A. 416(i) and 423.  Upon a review of the record on which this appeal is based, the briefs submitted, and after hearing argument of counsel, we are of the opinion that this case is indistinguishable from and is controlled by Robinson v. Celebrezze, 5 Cir., 1964, 326 F.2d 840.  It follows, therefore, that the judgment appealed from must be, and it is affirmed.



1
 Judge Cameron, the third judge constituting the court originally hearing and deciding this case, died before receiving this petition for rehearing and this order is entered by a quorum.  28 U.S.C.A. 46(c) and (d)